Citation Nr: 1423454	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO. 09-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to November 1, 2004 and in excess of 50 percent from November 1, 2004 forward for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

The Veteran and V. E.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. In that decision, the RO granted service connection for PTSD and assigned a disability rating of 30 percent.

By way of background, the RO granted an increased rating of 50 percent for the Veteran's PTSD in an August 2006 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board notes that the Veteran has received several temporary total disability ratings based on hospitalization, including from August 31, 2004 to October 31, 2004, from March 1, 2006 to April 30, 2006, from March 5, 2008 to April 30, 2008, and from June 24, 2008 to August 31, 2008. See 38 C.F.R. § 4.29. The Board's decision herein in no way affects the assignment of these temporary total ratings.

The Board remanded the issues on appeal for additional development in October 2013. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and V. E. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to November 1, 2004, the Veteran's PTSD was manifested by panic attacks more than once a week, impairment of short-term memory and concentration, disturbances of motivations and mood, and difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity. Occupational and social impairment, with deficiencies in most areas, were not shown.

2. From November 1, 2004 forward, the Veteran's PTSD was manifested by near continuous depression and panic, suspiciousness, hypervigilance, irritability, inability to establish and maintain effective relationships, some suicidal ideation, some neglect of personal appearance and hygiene, and difficulty adapting to stressful situations; resulting in occupational and social impairment in most areas. A total occupational and social impairment has not been shown.

3. The Veteran's service-connected PTSD does not present an exceptional or unusual disability picture.

4. The Veteran's service-connected disabilities are rated 100 percent on a schedular basis as of November 1, 2004.  His service-connected coronary artery disease alone, however, would preclude substantial gainful employment.






CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, prior to November 1, 2004, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a rating of 70 percent, but no higher, for service-connected PTSD from November 1, 2004 onward have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2013); Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim for an increased rating for service-connected PTSD, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the claim of TDIU, a letter in November 2013 fully satisfied the duty to notify.  The claim was subsequently adjudicated in the January 2014 supplemental statement of the case.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2005, March 2006, January 2007, and January 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision in this case. 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Rating for PTSD

The Veteran contends he is entitled to an initial rating in excess of 30 percent prior to November 1, 2004 and an increased rating in excess of 50 percent from November 1, 2004 forward for service-connected PTSD. The Board will first address the schedular considerations for the increased rating claim, followed by the extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD prior to November 1, 2004, was rated at 30 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. From November 1, 2004, forward the Veteran's PTSD is rated at 50 percent under the same Diagnostic Code. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).
For the purposes of clarity, the increased initial rating claim for the period prior to November 1, 2004, will be addressed first, followed by the increased rating claim for the period from November 1, 2004 forward.

Prior to November 1, 2004, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. May 2004 treatment records consistently note the presence of a constricted or blunted affect, and in a psychosocial assessment from the same month the Veteran complained of being accused of not showing emotions by his significant other. The evidence also indicates the presence of multiple panic attacks per week. May 2004 treatment records show complaints of several nightmares per week, and indicate that the Veteran commonly has panic attacks at night and when in crowds.

The Veteran's PTSD was also manifested by some impairment of short-term memory, concentration, and focus. A May 2004 mental health record reflects that the Veteran's abilities to concentrate and retain newly learned information were only fair in nature. The record prior to November 2004 also reflects subjective complaints from the Veteran concerning an inability to concentrate or focus on tasks, particularly at work. Complaints of increased confusion are also of record from this period.

The evidence shows that the Veteran's PTSD during the period at issue was manifested by disturbances of motivation and mood. The Veteran's VA treatment records reflect consistent complaints of depression, irritability, anxiety, and nervousness from April 2004 to November 2004. They also reflect that the Veteran expressed disinterest in hobbies, a tendency to self-isolate, and an unwillingness to socialize, preferring to remain alone in the house as opposed to going outside. 

The evidence also shows the Veteran had difficulty establishing and maintaining effective work and social relationships. As stated previously, VA treatment records from April 2004 to November 2004 reflect that the Veteran largely refused to socialize with others and prefers to self-isolate. While the Veteran indicated that he had good relationships with his family, he also stated that he prefers to not be around them as he believes they view him as being bossy and demanding. With respect to his work relationships, the Veteran indicated that he was forced to work by himself, as he was constantly irritable and had difficulties being around coworkers.

Finally, during the period in question, the Veteran was assigned two GAF scores, a 59 in May 2004 and a 49 in June 2004. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

While there is a ten point difference between the two assigned GAF scores for this period, both GAF scores fall within or near the 51-60 range, which correlates with moderate difficulty in social, occupational, or school functioning. This corresponds with the level of severity of the symptoms reflected in VA treatment records from this period, which indicate that the Veteran's PTSD has impaired his ability to establish and maintain social and work relationships, limited his short term memory and ability to concentrate on tasks, and resulted in a blunted affect and multiple panic attacks per week. The 51 to 60 GAF score range correlates with the level of impairment contemplated by a 50 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture prior to November 1, 2004 more nearly approximates that contemplated by the 50 percent rating. See 38 C.F.R. § 4.7. Although he does not have several of the listed symptoms provided with a 50 percent rating, such as circumstantial speech, impaired judgment or impaired abstract thinking, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 50 percent, but no higher, is warranted for the period prior to November 1, 2004.

A rating of 70 percent is not warranted for the period prior to November 1, 2004 because the preponderance of the evidence is against a finding that the Veteran had symptoms indicative of social and occupational impairment in most areas during that period. There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals. There is also no evidence indicating that the Veteran's speech or thought processes were illogical, the Veteran was unable to maintain personal appearance, or that the Veteran had difficulties with spatial disorientation. The Veteran specifically denied experiencing suicidal ideation in May 2004 mental health consultations.

The Veteran's PTSD was not manifested by near-continuous panic or depression affecting the ability to function independently, appropriately and effectively. While the Veteran's VA treatment records show that the Veteran routinely endorsed feelings of depression and anxiety, there is no evidence that these interfered with his ability to function during this period. There is no evidence indicating that the Veteran was not able to see his family members, go outside, or attend to the daily tasks of living. Further, while the Veteran had panic attacks multiple times per week, there is no evidence that these were consistent enough to be considered constant, as contemplated by a 70 percent rating.  In short, the Veteran's symptoms are adequately contemplated by the 50 percent rating as explained fully above.

The Veteran's PTSD was not manifested by impaired impulse control. While the VA treatment records reflect that the Veteran has consistently complained of increased irritability, these periods of irritability have not been accompanied by periods of physical violence. The Veteran denied any history of legal trouble. As such, the Board finds that the Veteran's periods of irritability during the time frame in question do not rise to the level of severity contemplated by a 70 percent rating. 

As the Veteran's symptoms for the period prior to November 1, 2004 do not rise to the level of severity contemplated by a 70 percent rating, the Board finds that a rating in excess of the 50 percent rating assigned herein is not warranted.
Turning to the second period at issue, the Board finds that a rating of 70 percent, but no higher, from November 1, 2004 forward for service-connected PTSD is warranted as the Veteran's PTSD for that period has been manifested by occupational and social impairment with deficiencies in most areas.

The Veteran has near-continuous depression and panic that affects his ability to function independently, appropriately, and effectively. During his May 2005, March 2006, January 2007, and January 2014 VA examinations the Veteran consistently endorsed feelings of depression, anxiety, paranoia, and hypervigilance. The Veteran's VA treatment records from July 2005 to July 2013 also consistently note the presence of depression, with records from October 2005, February 2006, March 2006 and January 2007 also reflecting suicidal ideation. Treatment records from this period also consistently reflect that the Veteran's anxiety and corresponding panic attacks prevent him from shopping at stores, socializing with anyone outside of family members, or being in crowds of people.

The Veteran also underwent testing for his depression and anxiety in March 2006, April 2006, August 2006, and March 2008. The Veteran's scores on the Beck Depression Inventory (BDI) and State Trait-Anxiety Inventory (STAI) from each month revealed that the Veteran suffered from severe depression and anxiety. The Veteran' also testified during his June 2013 hearing before the undersigned that he experiences panic attacks on an almost daily basis and that his anxiety and depression prevent him from being able to go to stores to shop, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence of record also indicates that the Veteran has some tendency to neglect personal hygiene. The March 2006 VA examiner noted that the Veteran presented with poor hygiene and grooming. Also, although the January 2007 VA examiner noted that the Veteran's hygiene was acceptable at the examination, the examiner also noted that the Veteran often has to be reminded to attend to his personal hygiene by family members or otherwise he will neglect it.

The evidence shows the Veteran has difficulty adapting to stressful situations, including work or work-like environments. The May 2005, March 2006, and January 2007 VA examiners noted that the Veteran reported being forced to retire from his previous job as an aircraft mechanic. The Veteran reported that this was due to his PTSD, as he was irritable with coworkers and needed to remain socially isolated at work. The Veteran reported that his irritability in particular caused him to argue with coworkers, which led to a reprimand and suspension from work, and eventually his retirement. The Veteran also testified during his June 2013 hearing that in addition to his irritability, his inability to concentrate began to interfere with his ability to work, as he would forget to do things and commit simple errors.

The Veteran is unable to establish and maintain effective relationships, including work and family relationships. The Veteran has consistently reported that he has no friends, and he has no interest in socializing, hobbies, or in participating in any activities. He stated that he does not attend family events and withdrew from attending church due to his anxiety, paranoia and irritability, which prevents him from wanting to be around others. While the Veteran interacts with immediate family members, he has stated he prefers to be alone, and VA treatment records reflect numerous reports by the Veteran where he has become irritable or angry with his immediate family, including in May 2006, December 2006, and November 2009. The Veteran's VA treatment records also consistently note strong self-isolationist tendencies.

The Veteran also has impairments with respect to his work relationships. As mentioned above, the Veteran has repeatedly stated that he was forced to retire from his job as an aircraft mechanic because of his PTSD. He stated that his irritability forced him to remain socially isolated from coworkers, and on several occasions resulted in verbal altercations with coworkers.

Finally, the Veteran was assigned GAF scores between 41 and 50 in June 2005, November 2005, March 2006, December 2006, January 2007, and April 2008. The Veteran was also assigned GAF scores of 60 in May 2005, 55 in April 2006, 35 in August 2008, and 58 in June 2013. As noted previously, GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school. See 38 C.F.R. § 4.130. GAF scores ranging from 41 to 50 reflect more serious symptoms or serious impairment in social, occupational, or school functioning. See id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. Id. 

In this case, the Board recognizes that the Veteran has been assigned a wide range of GAF scores over a lengthy period of time. However, the majority of these scores fall in the 41 to 50 range, which is consistent with the symptomology reflected by the Veteran's VA examinations and treatment records for this period. The Veteran has endorsed having no friends, no desire to socialize, no interest in participating in activities, and limited interaction with family members. He also reported continual symptoms of depression, anxiety, paranoia, and hypervigilance, which interfere with his being able to leave the house to attend to activities such as grocery shopping. Further, the Veteran reported that due to his PTSD he was involved in arguments with coworkers and was forced to remain socially isolated at work. As the more representative GAF scores are in the range of 41 to 50, they are consistent with the level of severity of the symptoms contemplated by a 70 percent rating, as the Veteran has a moderate to severe impairment with respect to social functions, such as no friends, but is not totally impaired.

Based on this evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating. See 38 C.F.R. § 4.7. The Veteran has impairments in most areas as a result of his service-connected disability. Although he does not have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 70 percent, but no higher, is warranted.

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has a total occupational and social impairment. There is no medical or lay evidence indicating that the Veteran has a gross impairment in thought processes or communication. The medical evidence of record, between the Veteran's examinations and his treatment records, consistently reflects that the Veteran has logical and coherent thought processes, and normal unremarkable speech patterns. The Veteran has also not made any lay statements indicating that he suffers from a gross impairment in thought processes.

There is not a persistent danger that the Veteran will hurt herself or others. The Veteran's October 2005, February 2006, March 2006, and January 2007 VA treatment records reflect that the Veteran endorsed suicidal ideation, but that the Veteran had no intent or plan. The Veteran also endorsed a history of suicidal ideation during his June 2013 testimony, but also did not indicate ever having an intent or plan. Apart from these records, the Veteran has consistently denied any suicidal ideation, including in all four of his VA examinations. At no point has the Veteran endorsed any homicidal ideation, and the Veteran has denied ever having been in any legal trouble. As such, while the Veteran has at times endorsed suicidal ideation, the Veteran's symptoms do not rise to the level of severity contemplated by a 100 percent rating as there is no indication the Veteran is a persistent danger to himself or others.

The Veteran's PTSD does not result in an inability to perform activities of daily living, such as the maintenance of minimal personal hygiene. As noted above, the March 2006 VA examiner noted that the Veteran presented with poor hygiene and the January 2007 VA examiner noted that the Veteran often has to be reminded to attend to his personal hygiene by family members. However, when reminded, the Veteran does attend to activities of daily living. The medical evidence of record indicates that the Veteran predominantly arrives well-groomed and with fair hygiene to examinations and appointments. Further, the Veteran's medical records indicate that while the Veteran has difficulty going out due to panic attacks, he is still able to go to stores for limited periods and go to fast food restaurants to get food. As large majority of the medical evidence reflects that the Veteran has the ability to attend to the basic activities of daily living, the Veteran's limitations when it comes to daily living do not rise to the level of severity contemplated by a 100 percent rating. 

The Veteran does not have memory loss so severe that he forgets information such as the names of close relatives or his own name. The Veteran's medical records reflect that the Veteran has consistently complained of concentration and memory loss problems. The Veteran also endorsed memory loss and concentration problems during his June 2013 hearing testimony. However, the Veteran has not reported being unable to remember core facts such as his own name, the names of close family members, or his own occupation. As such, the Veteran's current memory difficulties do not rise to the level of a 100 percent rating.

The Veteran does not suffer from persistent delusions. During the January 2007 VA examination, the Veteran indicated that he sees visual hallucinations, such as something moving in the corner of his eye. However, the Veteran's VA medical records and the May 2005, March 2006 and January 2014 VA examinations do not indicate that the Veteran suffers from any delusions or hallucinations. VA treatment records are also silent for reports of hallucinations, and the Veteran has not made any statements endorsing delusions since the January 2007 examination. While the Board notes that the Veteran has endorsed hallucinations on one occasion, that one instance does not rise to the level of severity contemplated by a 100 percent rating, as there is no evidence that these hallucinations are persistent in nature. 

The Veteran is not disoriented to place or time. The VA examiners and medical records consistently note that the Veteran was oriented to time and place during examinations and appointments. The Veteran has not made any statements indicating that he has trouble with orientation as to time and place. Finally, the Veteran does not suffer from a total occupational and social impairment due to the symptoms he does have, which have been discussed at length above.  VA treatment records indicated that he has relationships with his ex-wife and his children, as well as with his mother prior to her passing. The Veteran also interacts with his sister and other immediate family members. Thus, the Veteran still has family relationships, preventing a finding of total impairment.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 50 percent, but no higher, prior to November 1, 2004, and a rating of 70 percent, but no higher, for service-connected PTSD from November 1, 2004 onward is warranted. See Hart, 21 Vet. App. 505.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected PTSD is manifested by signs and symptoms such as near continuous depression and anxiety, an inability to establish and maintain effective relationships, mild memory loss, hypervigilance, irritability, some suicidal ideation, and difficulty in adapting to stressful circumstances. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). See 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, near continuous anxiety and depression, difficulty adapting to stressful situations, and suicidal ideation. See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and by symptoms such as some suicidal ideation, an inability to establish and maintain effective relationships, hypervigilance, irritability, and near continuous depression and anxiety that affects his ability to function independently, effectively and appropriately. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted in this case. 

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service-connected for coronary artery disease, asthma, PTSD, sinusitis, diabetes mellitus with hypertension, and allergic rhinitis.  With the grant of increases herein, he has been at a schedular total rating (100 percent) since November 2004.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  Therefore, the total schedular rating does not render the TDIU issue moot.

With the threshold requirements satisfied, and in light of his current total rating, the Board turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, sufficient to establish eligibility for special monthly compensation.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since May 2004, prior to which he worked as an aircraft mechanic for approximately 5 years according to his application for TDIU, but for roughly 32 years according to his VA examinations. No other employment was listed. The Veteran has attended one year of college, but has no degree. There is no evidence indicating the Veteran has received any type of special training.

In addition to the Veteran's work and education history, several medical opinions concerning the Veteran's functional impairment are included in the claims file. VA treatment records from December 2006 and August 2008 both state that the Veteran is unemployable due to his PTSD symptoms, but provide no further rationale for the opinion. In a January 2014 VA examination, the VA examiner determined that the Veteran's PTSD only resulted in occasional decreases in work efficiency. The examiner also found that the Veteran's other service-connected conditions did not result in any functional impairment, with the exception that asthma and coronary artery disease could result in shortness of breath and fatigue upon exertion, which would limit the Veteran to light desk work in an 8 hour day. Also of record is a private medical opinion that simply states the Veteran is unable to gain substantially gainful employment as a result of his service-connected PTSD, coronary artery disease, hypertension, and diabetes mellitus.

In weighing the medical opinions of record, the Board notes that two of the opinions are positive with respect to PTSD alone, but are also little more than conclusory statements indicating that the Veteran is unemployable. Without the presence of a supporting rationale for that conclusion, and in light of the contradictory medical evidence, the opinions are entitled to little probative value with respect to the Veteran's functional impairment. 

The January 2014 VA examiner noted that the Veteran would likely suffer from shortness of breath and fatigue during an 8 hour work day, due to his coronary artery disease, but that the Veteran would be capable of light desk work. However, in light of the Veteran's lack of specialized training, limited education, and 32 year career as an aircraft mechanic, which spans essentially the entirety of the Veteran's post-service working career, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field that would allow for light desk work. As such, pursuant to the terms of the Court's holding in Bradley, the Board finds that entitlement to a TDIU is warranted, despite the Veteran's schedular 100 percent rating, as a single service-connected disability would preclude substantially gainful employment. 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 50 percent, but no higher, prior to November 1, 2004, for service-connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating of 70 percent, but no higher, from November 1, 2004 forward for service connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


